NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 April 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
In response to Applicant’s remarks regarding the foreign references cited in the IDS submitted on 23 April 2019 that were previously not considered, the Examiner agrees. The cited foreign references have been considered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chris McDonald, Attorney of Record, on 18 February 2021.

The application has been amended as follows: 
To the specification filed on 23 December 2020:
Page 3, line 28, “at least 1” has been amended to --at least one--

Page 4, line 21, “laser sights” has been amended to --lasers--

Page 6, lines 10-11, “the laser sights” has been amended to --the lasers--
Page 6, line 12, “laser sights” has been amended to --lasers--

To the claims filed on 23 December 2020:
Claim 1, line 10, “can” has been amended to --is configured to--
Claim 1, line 10, “said notches” has been amended to --said plurality of notches--

Claim 2, line 2, “is” has been amended to --comprises--
Claim 2, lines 3-4, “are in a fixed angle to each other” has been amended to --are configured in a fixed angle relative to each other--

Claim 3 has been deleted and replaced with the following:
3. The device as stated in claim 2, wherein the plurality of lasers comprises three lasers, and wherein the fixed angles between the three lasers are 60⁰, 120⁰ and 180⁰.

Claim 4 has been deleted and replaced with the following:


Claim 7, line 1, “said weight can” has been amended to --said at least one weight is configured to--

Claim 8, line 3, “can move” has been amended to --are configured to move--

Claim 9, line 9, “can” has been amended to --is configured to--

Reasons for Allowance
	Claims 1-9 are allowed.
	Please see “Allowable Subject Matter” on pages 6-7 of the Non-Final Rejection mailed on 01 July 2020 for reasons for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN VERMILLERA whose telephone number is (571)272-1042.  The examiner can normally be reached on 7:30AM-3:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHLEEN VERMILLERA/Examiner, Art Unit 3784                                                                                                                                                                                                        





/Megan Anderson/Primary Examiner, Art Unit 3784